CHEZEM, Judge,
dissenting.
I respectfully dissent. I agree with the majority that Linder invited any error regarding his conviction of arson as a class A felony. An error invited or caused by the complaining party is not reversible error. Craig v. State (1985), Ind., 484 N.E.2d 566; Berry v. State (1991), Ind.App., 574 N.E.2d 960.
I disagree, however, that the court committed fundamental error when it sentenced Linder for both manslaughter and class A arson. We note Linder did not raise this issue in his petition for post-conviction relief. Linder raised this issue in his direct appeal, and his convictions were affirmed by our supreme court. Linder v. State (1985), Ind., 485 N.E.2d 78. There, our supreme court stated:
[Linder] maintains the homicide was caused by the fire, and there was only one act resulting in both the death of the victim and destruction of the trailer. He therefore reasons he could not be convicted of both manslaughter and arson. We disagree. That there is only one set of facts in which [Linder] was found guilty of pouring gasoline over [the vie-tim's] body and throughout the trailer and lighting it does not foreclose him from being guilty of more than one crime. The elements of the two crimes charged here are different; there is a separate identity of offense in each crime.
[Linder] was not charged with felony murder such that arson was the underlying felony which caused [the victim's] death. He was charged in one count with [the victim's] murder and in another count with committing arson upon the residential house trailer. These were two separately defined crimes that were proven in the evidence. Even though the same acts by [Linder] prove each crime, the conviction of one does not foreclose conviction for the other. If each offense requires proof of an additional fact that the other does not, as here, double jeopardy prohibitions are not violated. [citations omitted].
[[Image here]]
The only objection [Linder] makes to his sentencing is based on the same argument he made contesting his conviction on both crimes. He argues that since he set only one fire, he should receive only one sentence.
[[Image here]]
We find the trial judge properly sentenced [Linder] in both crimes. The present sentences were within the terms set forth by the Legislature in sentencing provisions.
Id. at Ti-78. Accordingly, I1 would affirm the post-conviction court's denial of Lin-der's petition.